Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 11/8/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	

Claim Rejections - 35 USC § 112(b) and 112 Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27,29-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 25 recites “[a] process for preparing a nanocapsule with a diameter below 1 micron,” but in the method steps, no nanocapsule is produced, nor a nanocapsule with a diameter below 1 micron.  It’s therefore unclear if the phrase “[a] process for preparing a nanocapsule with a diameter below 1 micron” requires that the steps produce a nanocapsule with a diameter below 1 micron, or only that the steps are capable of 

Applicant’s arguments have been fully considered but are not found persuasive.  There is no active step in the methods wherein a nanocapsule below 1 micron is made.  Although mixing two phases and performing emulsification to produce nanocapsules may produce a diameter below 1 micron, mixing two phases and performing emulsification and produce nanocapsules of higher sizes as well.  There is no active method step wherein a nanocapsule below 1 micron is made, and the claims therefore . omits essential steps, such omission amounting to a gap between the steps.  The omitted steps are:  preparation of a nanocapsule with a diameter below 1 micron.  See MPEP § 2172.01.   Regarding applicant’s argument that Applicant argues that “x” in the formula HyC18x indicates a higher degree of substitution of octadecyl groups, the examiner’s response is that this is not defined in the application.  To the extent “x” represents a higher degree of substitution of octadecyl groups, “higher” is a relative term.  The  term “higher degree of substitutuion of octadecyl groups” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27,29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Adv. Healthcare Mater., 2014) in view of Namazi (The Delivery of Nanoparticles, 2012).  Wang teaches a process for preparing a nanocapsule with a diameter below 1 micron suspended in an aqueous medium, the process comprising the steps of a) mixing aqueous and oil phases; and b) performing a mechanical or ultrasound-assisted emulsification; c) mixing a lipophilic compound with the oil phase prior to mixing the aqueous and oil phases; and d) performing a layer by layer technique to provide nanocapsules which are covered by polyelectrolyte films, wherein the aqueous phase is a solution comprising a polysaccharide, .
Wang fails to teach using a hydrophobically-modified polysaccharides. 
Namazi teaches the use of hydrophobically-modified polysaccharides, including charged hydrophobically-modified polysaccharides, for the preparation of nanoparticles (pages 153-160).    Charged hydrophobic modification to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles and for its use as a drug delivery vehicle (page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles).  For chitosan, Namazi teaches hydrophobically modification with groups containing carboxylic groups (Sections 3.2; Table 2).   Hydrophobic hexadecyl chains are taught (hydrophobic chains having 16 carbon atoms) (Section 4.3.2).   The hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle (pages 153-160; Section 3.2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hydrophobically-modified polysaccharide as the polysaccharide of Wang.  The rationale for this is that the hydrophobic modification enhances the ability of the polysaccharide to act as a drug delivery vehicle, as desired by Wang.  Regarding the following claimed ranges: about 0.1 – 40 % hydrophobic chains, an aqueous to oil phase ratio of between 10:1 and 10000:1; a pH of 2-12; a concentration 0.1-30 g/L; an ionic strength of 0.001-3M; and an ultrasound-assisted emulsification time of 15 minutes to 2 hours at a temperature from 4 to 40 degrees Celsius, these are all variables that are routinely optimized in the art and the artisan would seek to optimize these variables in the course of improving the efficacy of the capsule to act as a drug delivery agent.  The artisan would thus find these values through routine 
Applicant argues that steps c ) and d) are not taught or suggested by Wang or Namazi, alone or in combination.  Wang discloses the ultrasound-assisted formation of microcapsules (diameter 1-10 µm) being carriers of hydrophobic compounds and obtained by mixing oil phase and aqueous phase comprising polysaccharide.   Wang discloses a formation of capsules with oil cores but not hydrophobic modification of the polysaccharide (chitosan).    The claimed invention and Wang are mutually exclusive as application of a charged polysaccharide disables formation of hydrogen bonds that are essential in the method presented in Wang.   The sonication of the system is not important in the present patent application as the nanocapsules may be also formed during regular mechanical mixing.  Sonication of water and oil with or without addition of virtually any polysaccharide would lead eventually to formation  of various  oil droplets,  which  however will be: (i) stable for a very limited time (as in the Wang reference), (ii) not stable in a broad pH range, (iii) not in a preferred hundreds nanometers size - all due to the lack of functionalities that Applicant imposes in the present invention.  The presence of free -NH2 groups or other hydrogen bond-forming groups in the polymer chains is crucial for the formation of the capsules according to Wang. In contrast, in the present invention a different mechanism of stabilization of the capsules is used. Thus, the one of ordinary skill in the art at the time of the invention was made could not deduce the process of formation of capsules as disclosed in the current application by reading the Wang reference.  The stability of capsules decreased (4 weeks) when capsules were prepared through sonication of lower molecular weight chitosan (Mw=60 000-120 000 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Wang discloses the ultrasound-assisted formation of microcapsules of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding applicant’s argument that The claimed invention and Wang are mutually exclusive as application of a charged polysaccharide disables formation of hydrogen bonds that are essential in the method presented in Wang, applicant has provided no evidentiary support or logical reasoning to support this.  The examiner's response is that introduction of a charged polysaccharide into the nanoparticle of Wang would not have disrupted the nanoparticles of Wang causing them to fall apart because charged hydrophobic modification  to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles for use as a drug delivery vehicle (Namazi, page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles).  It would have been obvious to use a charged (ionic) hydrophobically-modified polysaccharide as the  polysaccharide of Wang.  The motivation for this is that the hydrophobic  modification enhances the  ability of the polysaccharide to  act as a drug delivery vehicle, as desired by Wang.   Regarding applicant’s argument of  the surprising result of nanoparticle stability and stable in water for at least 15 months, in water for at least 15 months, the size and stability could be tuned by varying the relative content of hydrophobic and hydrophilic groups in the hyaluronate derivatives, and there was a preferential bioaccumulation on the liver and lungs. The results are not unexpected because Namazi teaches that nanoparticles prepared from charged hydrophobically-modified polysaccharides are stable in water (pages 153-160). Namazi teaches that charged hydrophobic modification to polysaccharides imparts amphiphilic character to the polysaccharide improving its ability to form nanoparticles and for its use as a drug delivery vehicle (page 153, 3. Modified polysaccharides (MP) for preparation of their nanoparticles). Preferential bioaccumulation on the liver and lungs is not unexpected, as the shell is made of hyaluronic acid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


February 12, 2022